Citation Nr: 0908921	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  09-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38, 
U.S. Code, Montgomery GI Bill - Active Duty Educational 
Assistance Program (MGIB).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from May 1975 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Atlanta Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's Appeal To Board Of Veterans' Appeals (VA 
Form 9) received by the RO in February 2009, the Veteran 
indicated that he wished to be scheduled for a personal 
hearing at a local VA office before a Veterans Law Judge of 
the Board.

The requested hearing has not been scheduled.  Accordingly, 
in order to afford the Veteran due process, to include the 
opportunity to appear before a Veterans Law Judge for a 
personal hearing, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge sitting at the appropriate RO, 
in accordance with applicable laws and 
regulations.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




